Case: 21-60022      Document: 00516324695          Page: 1     Date Filed: 05/18/2022




            United States Court of Appeals
                 for the Fifth Circuit                                     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              May 18, 2022
                                   No. 21-60022
                                 Summary Calendar                            Lyle W. Cayce
                                                                                  Clerk

   Oscar Stilley,

                                                              Plaintiff—Appellant,

                                        versus

   Merrick Garland, U.S. Attorney General; David Paul, Warden at
   Federal Correctional Institute Yazoo City; Christopher Rivers, In his
   official capacity as Warden, Yazoo City Low; Kathleen Hawk Sawyer,
   In her official capacity as Director of the Department of Justice, Federal Bureau
   of Prisons; J. F. Caraway, In his official capacity as Regional Director of the
   South Central Region of the Department of Justice, Federal Bureau of Prisons;
   J. A. Keller, In his official capacity as Regional Director of the Southeast
   Region of the Department of Justice, Federal Bureau of Prisons; The
   Department of Justice Federal Bureau of Prisons;
   United States of America; John Does 1-49,

                                                           Defendants—Appellees.



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:19-CV-06
Case: 21-60022     Document: 00516324695           Page: 2   Date Filed: 05/18/2022

                                    No. 21-60022


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Oscar Stilley was a federal inmate at all times relevant to this appeal
   and sued defendants, including the Bureau of Prisons and various federal
   officials, for the wrongs he allegedly experienced while incarcerated. The
   district court dismissed his complaint for failure to exhaust administrative
   remedies and denied a motion requesting that a free copy of his complaint be
   mailed to him. We AFFIRM.
                               I. Background
          Oscar Stilley was a federal inmate from April 2010 until September
   2020. In January 2019, while incarcerated at FCC Yazoo in Yazoo City,
   Mississippi (FCC Yazoo), he filed a complaint alleging violations of habeas
   corpus, the Federal Tort Claims Act (FTCA), the Freedom of Information
   Act (FOIA), the Religious Freedom Restoration Act (RFRA), and the
   Administrative Procedure Act (APA). His sixty-nine-page complaint details
   alleged wrongs perpetrated against Stilley throughout the last decade in the
   federal prison system spanning at least four prisons, including FCC Yazoo.
   After he filed his complaint, he requested that the district court mail him a
   copy. The court denied that request because he had not followed the
   procedures for requesting a copy.
          The United States filed a motion to dismiss under Federal Rule of
   Civil Procedure 12(b)(1), and the remaining defendants filed a motion to
   dismiss under Federal Rule of Civil Procedure 12(b)(6). After briefing by the
   parties, the magistrate judge issued a report and recommendation dismissing
   the complaint in its entirety, and the district court adopted the report and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-60022      Document: 00516324695          Page: 3    Date Filed: 05/18/2022




                                    No. 21-60022


   recommendation as the order of the court after considering further briefing
   on Stilley’s objections to the report and recommendation.
          Stilley appeals, arguing that the district court erred in (1) dismissing
   Stilley’s complaint for failure to exhaust his administrative remedies,
   (2) failing to allow the parties to conduct discovery before the dismissal, and
   (3) failing to mail Stilley the requested copy of his complaint.
                               II. FTCA Claims
          The FTCA provides a limited waiver of sovereign immunity for
   plaintiffs to pursue tort claims against the government. United States v.
   Orleans, 425 U.S. 807, 813 (1976). Before bringing such a suit, a plaintiff must
   exhaust his administrative remedies. 28 U.S.C. § 2675(a). When a plaintiff
   fails to exhaust his administrative remedies, the district court does not have
   subject-matter jurisdiction over the FTCA claims. McNeil v. United States,
   508 U.S. 106, 113 (1993). We review a district court’s Rule 12(b)(1) dismissal
   of an FTCA claim de novo. In re Supreme Beef Processors, Inc., 468 F.3d 248,
   251 (5th Cir. 2006) (en banc).
          The     administrative-remedy-exhaustion        “requirement      is   a
   prerequisite to suit under the FTCA.” Life Partners Inc. v. United States, 650
   F.3d 1026, 1030 (5th Cir. 2011). Stilley has the burden of proving that he
   exhausted his claims administratively. Griener v. United States, 900 F.3d 700,
   703 (5th Cir. 2018). The district court explained that Stilley had not met this
   burden of proof because he simply offered “conclusory allegations” without
   proving exhaustion of his tort claims at any of the institutions. We agree.
   Stilley incorrectly believes that the government must provide evidence that
   he has not exhausted his administrative remedies. He also offers no
   “specific . . . acts by any particular officer” that he then exhausted through
   proper channels. Accordingly, the district court did not have subject-matter
   jurisdiction over Stilley’s FTCA claims.




                                          3
Case: 21-60022         Document: 00516324695              Page: 4       Date Filed: 05/18/2022




                                          No. 21-60022


                        III. Prison Condition Claims
           Next, the Prison Litigation Reform Act (PLRA) requires prisoners to
   exhaust available administrative remedies before bringing an action “with
   respect to prison conditions under section 1983 of this title, or any other
   Federal law.” 42 U.S.C. § 1997e(a). We review a district court’s dismissal of
   claims for failure to exhaust administrative remedies for an abuse of
   discretion. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (per curiam).
           Stilley’s non-FTCA claims are similarly unsuccessful.1 The PLRA’s
   exhaustion requirement applies to all of Stilley’s remaining claims because
   they pertain to prison conditions. See 42 U.S.C. § 1997e(a) (“No action shall
   be brought with respect to prison conditions under section 1983 of this title,
   or any other Federal law, by a prisoner confined in any jail, prison, or other
   correctional facility until such administrative remedies as are available are
   exhausted.”). Unlike the FTCA claims, however, “failure to exhaust is an


           1
             Stilley argues on appeal that his FOIA claims, in particular, were exhausted
   because a FOIA official notified him of his right to sue under 5 U.S.C. § 552(a)(4)(B).
   However, he did not raise this argument to the district court in his objections to the report
   and recommendation. “[A]rguments not raised before the district court are waived and will
   not be considered on appeal unless the party can demonstrate ‘extraordinary
   circumstances.’” State Indus. Prods. Corp. v. Beta Tech., Inc., 575 F.3d 450, 456 (5th Cir.
   2009) (quoting N. Alamo Water Supply Corp. v. City of San Juan, 90 F.3d 910, 916 (5th Cir.
   1996)). “Extraordinary circumstances exist when the issue involved is a pure question of
   law and a miscarriage of justice would result from our failure to consider it.” Id. (quoting
   N. Alamo Water Supply Corp., 90 F.3d at 910). But Stilley did not argue on appeal that
   extraordinary circumstances warrant considering the argument unabandoned., and “[a]n
   appellant abandons all issues not raised and argued in its initial brief on appeal.” Cinel v.
   Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
           At best, Stilley identifies facts including his status on home confinement as a
   circumstance that hindered his writing of the objections. Nevertheless, the district court
   granted Stilley’s motion for extension of time, allowing seven extra days to file his
   objections. Accordingly, Stilley has neither raised the argument before the district court
   nor adequately raised the issue on appeal. This argument against the district court’s
   dismissal (without prejudice) of Stilley’s FOIA claims is thus waived.




                                                4
Case: 21-60022      Document: 00516324695           Page: 5    Date Filed: 05/18/2022




                                     No. 21-60022


   affirmative defense under the PLRA.” Jones v. Bock, 549 U.S. 199, 216
   (2007).
          To meet that burden, the government offered a declaration from Lisa
   Singleton, a Deputy Case Management Coordinator at FCC Yazoo.
   Singleton outlined the “three-tiered [formal] review process” of prisoner
   complaints followed by the Bureau. Singleton also described the SENTRY
   electronic database that “stores information entered . . . on the status,
   progress, and disposition of each remedy filed by an inmate.” Importantly,
   “[e]ach filing received is logged into SENTRY regardless of whether the
   remedy is ultimately exhausted and whether the filing is rejected for some
   procedural reason.” Singleton reviewed all 23 remedy requests filed by
   Stilley at FCC Yazoo, and all requests revealed that “Stilley failed to comply
   with and complete the Bureau’s administrative remedy program for any one
   remedy [request].”
          On appeal, Stilley challenges Singleton’s declaration as not addressing
   the claims involving prisons other than FCC Yazoo. The district court,
   however, did not rely solely on Singleton’s declaration. It also relied on the
   government’s evidence that all the administrative filings attached to Stilley’s
   complaint were not exhausted. Reasons for failure to exhaust included
   timeliness, submitting formal complaints without first attempting informal
   resolution, and filing claims at the wrong institutional level.
          Stilley’s only response—to the district court and again on appeal—is
   that the administrative procedures are too difficult to complete, making them
   “unavailable” under Supreme Court precedent in Ross v. Blake, 578 U.S. 632
   (2016). In Ross, the Supreme Court held that there were three circumstances
   in which remedies are unavailable: (1) when the administrative remedy
   “operates as a simple dead end—with officers unable or consistently
   unwilling to provide any relief to aggrieved inmates”; (2) where “some




                                          5
Case: 21-60022        Document: 00516324695           Page: 6    Date Filed: 05/18/2022




                                       No. 21-60022


   mechanism exists to provide relief, but no ordinary prisoner can discern or
   navigate it”; and (3) “when prison administrators thwart inmates from
   taking     advantage    of   a   grievance    process    through    machination,
   misrepresentation, or intimidation.” Id. at 643–44.
            The district court concluded that the administrative remedies were
   not “unavailable” to Stilley because (1) he did not set forth specific facts
   explaining why he could not file each grievance properly and (2) his charges
   are all “generalized to the entire inmate population” rather than targeted to
   “his specific claims or attempts to exhaust.” On appeal, Stilley suggests that
   it is the government’s burden to prove that the administrative remedies were
   available to him. But that conflates the government’s affirmative defense
   (that Stilley did not exhaust the administrative remedies of his claims) with
   the availability of those remedies, and Stilley cites no law for the proposition
   that the government must prove the latter. Accordingly, we affirm the district
   court’s dismissal of Stilley’s non-FTCA claims.
            IV. Conversion to Summary Judgment Motion
            Stilley also appeals the district court’s conversion of defendants’
   motion to dismiss to one for summary judgment. Stilley requested discovery
   in his objections to the report and recommendation. We review a denial of a
   Rule 56(d) motion for discovery for abuse of discretion. Am. Fam. Life
   Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (per
   curiam).
            In order to be successful in a request for discovery, a plaintiff “need[s]
   to give the district court some idea of how the sought-after discovery might
   reasonably . . . create a factual dispute. The mere fleeting mention of a
   matter . . . will not suffice to alert the district court to the potential
   importance of [discovery].” Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1292 (5th
   Cir. 1994). Here, Stilley requested discovery claiming that to deny it would




                                            6
Case: 21-60022      Document: 00516324695           Page: 7    Date Filed: 05/18/2022




                                     No. 21-60022


   “not be fair” because the defendants interpret Stilley’s claims as
   “unfounded conspiracy theories” but are unable “to rebut the actual facts
   stated.” This request did not give the district court an idea of the sought-
   after discovery material and “its likely relevance” to his claims. Id.
   Accordingly, the district court did not abuse its discretion by converting the
   motion to dismiss into a summary judgment motion.
             V. Denial of Request to Mail Complaint
          Finally, the district court denied Stilley’s motions that requested in
   forma pauperis status, a copy of his complaint served by the U.S. Marshal
   without cost, and copies of all pleadings filed in the matter. The district court
   found that Stilley “ha[d] submitted no updated evidence to indicate that he
   is unable to bear the cost of service of process” and “ha[d] further failed to
   show that he [wa]s economically unable to bear the costs concerning the
   [pleadings’] exhibit copies.”
          Stilley only appeals the district court’s denial of being mailed a file-
   marked complaint. He argues that receiving a file-marked copy of a complaint
   is a due process right and that inmates doing legal work are “cash cows.” He
   then requests that we “include a paragraph in [our] decision, saying that from
   henceforth any incarcerated pro se litigant in the 5th Circuit is entitled to
   copies of all filed pleadings, with the filemark headers, by [U.S.] mail or from
   some official source readily accessible to the inmate.”
          Stilley received a copy of the complaint “from a friend.” Additionally,
   on appeal, Stilley offers no “updated evidence to indicate that he is unable to
   bear the cost of service of process,” he simply asserts that he “could not even
   spend $35 in PACER fees to get a copy of the complaint with filemark
   headers.” Accordingly, we affirm the district court’s denial of Stilley’s
   motion and further decline to include his proffered paragraph or adopt his
   proposed rule for the future handling of pro se pleadings.




                                          7
Case: 21-60022     Document: 00516324695           Page: 8   Date Filed: 05/18/2022




                                    No. 21-60022


                               VI. Conclusion
          For the foregoing reasons, we AFFIRM the district court’s order
   dismissing Stilley’s claims and the order denying Stilley’s request for a free
   copy of his complaint.




                                         8